 



NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

 

COMMON STOCK PURCHASE WARRANT

 

REED’S INC.

 

Warrant Shares: 125,000 Initial Exercise Date: May 9, 20161       Issue Date:
November 9, 2015

 

THIS CERTIFIES that, for value received, Reed’s Inc., a Delaware corporation
(the “Company”), upon the surrender of this Warrant to the Company at the
address specified herein, at any time during the Exercise Period (as defined
below) will upon receipt of the Exercise Price (as defined below), sell and
deliver to PMC Financial Services Group, LLC (the “Holder”) up to the number of
duly authorized, validly issued and fully paid and non-assessable shares of
common stock of the Company designated Reed’s Inc. Common Stock, par value
$0.0001 per share, set forth above. The term “Common Stock” shall mean the
aforementioned common stock of the Company together with any other equity
securities that may be issued by the Company in connection therewith or in
substitution therefor, as provided herein. The “Exercise Period” shall begin on
May 9, 2016 and shall end on May 9, 2021, the fifth annual anniversary of the
commencement date. During the Exercise Period, the Holder may purchase such
number of shares of Common Stock at a purchase price per share equal to no
higher than $5.05, to be set at the lowest closing price of the Common Stock on
the NYSE between the Issue Date and December 31, 2015, as appropriately adjusted
pursuant to Section G hereof (the “Exercise Price”). Following the expiration of
the Exercise Period, the Holder shall have no right to purchase all or any
portion of the Warrant Shares.

 

The number of shares of Common Stock to be received upon the exercise of this
Warrant and the price to be paid for a share of Common Stock are subject to
adjustment from time to time as hereinafter set forth. The shares of Common
Stock deliverable upon such exercise, as adjusted from time to time, are
hereinafter sometimes referred to as “Warrant Shares.”

 



 1 

 

 

This Warrant is being issued as consideration for the Term Loan Amendment
Agreement dated November 9, 2015, attached hereto as Appendix A.

 

SECTION A. EXERCISE OF WARRANT. This Warrant may be exercised in whole or in
part, at any time or from time to time, during the Exercise Period by
presentation and surrender hereof to the Company at its principal place of
business (or at such other address as the Company or its agent may hereafter
designate in writing to the Holder), or at the office of its warrant agent, with
the Notice of Exercise Form contained herein duly executed and accompanied by a
wire transfer of immediately available funds, cash or a certified or official
bank check drawn to the order of “Reed’s Inc.” in the amount of the Exercise
Price multiplied by the number of Warrant Shares specified in such form. If this
Warrant should be exercised in part only, the Company shall, upon surrender of
this Warrant, promptly execute and deliver a new Warrant evidencing the rights
of the Holder thereof to purchase the balance of the Warrant Shares purchasable
hereunder. Upon receipt by the Company during the Exercise Period of this
Warrant and such Notice of Exercise Form, in proper form for exercise, together
with proper payment of the Exercise Price, at such office, or by the warrant
agent of the Company at its office, the Holder shall be deemed to be the holder
of record of the number of Warrant Shares specified in such form; PROVIDED,
HOWEVER, that if the date of such receipt by the Company or its agent is a date
on which the stock transfer books of the Company are closed, such person shall
be deemed to have become the record holder of such shares on, and such
certificate shall be dated, the next succeeding business day on which the stock
transfer books of the Company are open. The Company shall pay any and all
documentary, stamp or similar issue or transfer taxes payable in respect of the
issue or delivery of such Warrant Shares. Any new or substitute Warrant issued
under this Section A or any other provision of this Warrant shall be dated the
date of this Warrant. Upon exercise of this Warrant, the Company or its warrant
agent shall, within 3 trading days, cause to be issued and shall promptly
deliver upon written order of the Holder of this Warrant, and in such name or
names as such Holder may designate, a certificate or certificates for the
Warrant Shares. If the Company’s transfer agent is a participant in the DTC FAST
system, then such Warrant Shares may be delivered electronically by crediting
the broker account designated by the Holder pursuant to the DWAC system, subject
to applicable securities laws. Notwithstanding the foregoing, this Warrant may
also be exercised at such time by means of a “cashless exercise” in which the
Holder shall be entitled to receive a certificate for the number of Warrant
Shares equal to the quotient obtained by dividing [(A-B) (X)] by (A), where:

 

(A) = the closing bid price on the business day immediately preceding the date
of such election as reported by Bloomberg, L.P.;

 

(B) = the Exercise Price of this Warrant, as adjusted; and

 

(X) = the number of Warrant Shares issuable upon exercise of this Warrant in
accordance with the terms of this Warrant by means of a cash exercise rather
than a cashless exercise.

 



 2 

 

 

If the Company fails to deliver to the Holder a certificate or certificates
representing the Warrant Shares pursuant to this Section A by the 3rd trading
day after exercise hereof, then the Holder will have the right to rescind such
exercise. In addition to any other rights available to the Holder, if the
Company fails to cause its transfer agent to transmit to the Holder a
certificate or certificates representing the Warrant Shares pursuant to an
exercise on or before the 3rd trading day following a Warrant exercise, and if
after such date the Holder is required by its broker to purchase (in an open
market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Holder of the Warrant Shares which the Holder
anticipated receiving upon such exercise (a “Buy-In”), then the Company shall
(1) pay in cash to the Holder the amount by which (x) the Holder’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (y) the amount obtained by multiplying (A) the
number of Warrant Shares that the Company was required to deliver to the Holder
in connection with the exercise at issue by (B) the price at which the sell
order giving rise to such purchase obligation was executed, and (2) at the
option of the Holder, either reinstate the portion of the Warrant and equivalent
number of Warrant Shares for which such exercise was not honored or deliver to
the Holder the number of shares of Common Stock that would have been issued had
the Company timely complied with its exercise and delivery obligations
hereunder. For example, if the Holder purchases Common Stock having a total
purchase price of $11,000 to cover a Buy-In with respect to an attempted
exercise of shares of Common Stock with an aggregate sale price giving rise to
such purchase obligation of $10,000, under clause (1) of the immediately
preceding sentence the Company shall be required to pay the Holder $1,000. The
Holder shall provide the Company written notice indicating the amounts payable
to the Holder in respect of the Buy-In, together with applicable confirmations
and other evidence reasonably requested by the Company. Nothing herein shall
limit a Holder’s right to pursue any other remedies available to it hereunder,
at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief with respect to the Company’s failure to
timely deliver certificates representing shares of Common Stock upon exercise of
the Warrant as required pursuant to the terms hereof. If the Company or its
warrant agent fails to transmit a certificate or certificates representing the
Warrant Shares pursuant to Section A by the expiration of the 3 trading day
period set forth above, then, the Holder will have the right to rescind such
exercise.

 

SECTION B. WARRANT REGISTER. This Warrant will be registered in a register (the
“Warrant Register”) to be maintained by the Company or its agent at its
principal office in the name of the recordholder hereof, from time to time.
Subject to Section D below, the Company may deem and treat the registered holder
of this Warrant as the absolute owner thereof (notwithstanding any notation of
ownership or other writing hereon made by anyone), for the purpose of any
exercise thereof or any distribution to the holder thereof and for all other
purposes.

 



 3 

 

 

SECTION C. AUTHORIZED SHARES. The Company covenants that, during the period the
Warrant is outstanding, it will reserve from its authorized and unissued Common
Stock a sufficient number of shares to provide for the issuance of the Warrant
Shares upon the exercise of any purchase rights under this Warrant. The Company
further covenants that its issuance of this Warrant shall constitute full
authority to its officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for the Warrant
Shares upon the exercise of the purchase rights under this Warrant. The Company
will take all such reasonable action as may be necessary to assure that such
Warrant Shares may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of the trading market upon
which the Common Stock may be listed. The Company covenants that all Warrant
Shares which may be issued upon the exercise of the purchase rights represented
by this Warrant will, upon exercise of the purchase rights represented by this
Warrant and payment for such Warrant Shares in accordance herewith, be duly
authorized, validly issued, fully paid and nonassessable and free from all
taxes, liens and charges created by the Company in respect of the issue thereof.
Issuance of the certificates for Warrant Shares shall be made without charge to
the holder for any issue or transfer tax or other incidental expense in respect
of the issuance of such certificate, all of which taxes and expenses shall be
paid by the Company, and such certificates shall be issued in the name of the
Holder or in the name or names as may be directed by the Holder; provided,
however, that in the event certificates for Warrant Shares are to be issued in a
name other than the name of the Holder, this Warrant when surrendered for
exercise shall be accompanied by the Assignment Form attached hereto duly
executed by the Holder.

 

Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment. Without limiting the generality of the foregoing,
the Company will (i) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (ii) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant and (iii) use commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof, as may be,
necessary to enable the Company to perform its obligations under this Warrant.

 

Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.

 

SECTION D. TRANSFER OF WARRANT. Subject to compliance with applicable federal
and state securities laws, this Warrant and all rights hereunder are
transferable, in whole or in part, without charge to the Holder hereof (except
for transfer taxes, if any), upon surrender of this Warrant with the Form of
Assignment attached hereto duly completed and properly endorsed.

 

SECTION E. LOST, MUTILATED OR MISSING WARRANT. Upon receipt by the Company of
evidence reasonably satisfactory to it of the loss, theft, destruction or
mutilation of this Warrant, and (in the case of loss, theft or destruction) of
reasonably satisfactory indemnification (which shall not include posting of any
bond), and upon surrender and cancellation of this Warrant, if mutilated, the
Company, at its expense, shall execute and deliver a new Warrant of like tenor
and date.

 



 4 

 

 

SECTION F. RIGHTS OF THE HOLDER. Subject to applicable law and except as
otherwise provided in this Warrant, the Holder shall not, by virtue hereof, be
entitled to any voting or other rights including, without limitation, notice of
meetings, or other actions or receipt of dividends or subject to any obligation
or liability of a shareholder in the Company, either at law or equity, and the
rights of the Holder are limited to those expressed in this Warrant.

 

SECTION G. ADJUSTMENTS. The Exercise Price and the number of shares purchasable
hereunder are subject to adjustment from time to time as follows:

 

1. STOCK DIVIDEND, SPLIT OR SUBDIVISION OF SHARES. If the number of shares of
Common Stock outstanding at any time after the date hereof is increased by a
stock dividend payable to all holders of Common Stock in shares of Common Stock
or by a subdivision or split-up of shares of Common Stock, then, following the
record date fixed for the determination of holders of Common Stock entitled to
receive such stock dividend, subdivision or split-up, the Exercise Price shall
be appropriately decreased and the number of shares of Common Stock issuable on
exercise of each Warrant shall be increased in proportion to such increase in
outstanding shares.

 

2. COMBINATION OF SHARES. If, at any time after the date hereof, the number of
shares of Common Stock outstanding is decreased by a combination or
consolidation of the outstanding shares of Common Stock, by reclassification,
reverse stock split or otherwise, then, following the record date for such
combination, the Exercise Price shall be appropriately increased and the number
of shares of Common Stock issuable on exercise of each Warrant shall be
decreased in proportion to such decrease in outstanding shares.

 

3. CALCULATIONS. All calculations under this Section shall be made to the
nearest one-tenth of a cent ($.001), or to the nearest one-tenth of a share, as
the case may be.

 



 5 

 

 

 

4. MERGER AND CONSOLIDATION. If, at any time while this Warrant is outstanding,
(i) the Company, directly or indirectly, in one or more related transactions
effects any merger or consolidation of the Company with or into another person
or entity, (ii) the Company, directly or indirectly, effects any sale, lease,
license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions,
(iii) any, direct or indirect, purchase offer, tender offer or exchange offer
(whether by the Company or another person or entity) is completed pursuant to
which holders of Common Stock are permitted to sell, tender or exchange their
shares for other securities, cash or property and has been accepted by the
holders of 50% or more of the outstanding Common Stock, (iv) the Company,
directly or indirectly, in one or more related transactions effects any
reclassification, reorganization or recapitalization of the Common Stock or any
compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property, (v) the
Company, directly or indirectly, in one or more related transactions consummates
a stock or share purchase agreement or other business combination (including,
without limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with another person or entity whereby such other person or entity
acquires more than 50% of the outstanding shares of Common Stock (not including
any shares of Common Stock held by the other person or entity or other persons
or entities making or party to, or associated or affiliated with the other
persons or entities making or party to, such stock or share purchase agreement
or other business combination) (each a “Fundamental Transaction”), then, upon
any subsequent exercise of this Warrant, the Holder shall have the right to
receive, for each Warrant Share that would have been issuable upon such exercise
immediately prior to the occurrence of such Fundamental Transaction, at the
option of the Holder, the number of shares of Common Stock of the successor or
acquiring corporation or of the Company, if it is the surviving corporation, and
any additional consideration (the “Alternate Consideration”) receivable as a
result of such Fundamental Transaction by a holder of the number of shares of
Common Stock for which this Warrant is exercisable immediately prior to such
Fundamental Transaction. For purposes of any such exercise, the Company shall
apportion the Exercise Price among the Alternate Consideration in a reasonable
manner reflecting the relative value of any different components of the
Alternate Consideration. If holders of Common Stock are given any choice as to
the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any exercise of this Warrant following such Fundamental
Transaction. Notwithstanding anything to the contrary, in the event of a
Fundamental Transaction that is (1) an all cash transaction, (2) a “Rule 13e-3
transaction” as defined in Rule 13e-3 under the Exchange Act, or (3) a
Fundamental Transaction involving a person or entity not traded on a national
securities exchange, the Company or any Successor Entity (as defined below)
shall, at the Holder’s option, exercisable at any time concurrently with, or
within 30 days after, the consummation of the Fundamental Transaction, purchase
this Warrant from the Holder by paying to the Holder an amount of cash equal to
the Black Scholes Value of the remaining unexercised portion of this Warrant on
the date of the consummation of such Fundamental Transaction. “Black Scholes
Value” means the value of this Warrant based on the Black and Scholes Option
Pricing Model obtained from the “OV” function on Bloomberg, L.P. (“Bloomberg”)
determined as of the day of consummation of the applicable Fundamental
Transaction for pricing purposes and reflecting (A) a risk-free interest rate
corresponding to the U.S. Treasury rate for a period equal to the time between
the date of the public announcement of the applicable Fundamental Transaction
and the termination date, (B) an expected volatility equal to the greater of
100% and the 100 day volatility obtained from the HVT function on Bloomberg as
of the trading day immediately following the public announcement of the
applicable Fundamental Transaction, (C) the underlying price per share used in
such calculation shall be the sum of the price per share being offered in cash,
if any, plus the value of any non-cash consideration, if any, being offered in
such Fundamental Transaction and (D) a remaining option time equal to the time
between the date of the public announcement of the applicable Fundamental
Transaction and the termination date. The Company shall cause any successor
entity in a Fundamental Transaction in which the Company is not the survivor
(the “Successor Entity”) to assume in writing all of the obligations of the
Company under this Warrant in accordance with the provisions of this Section
G(4) pursuant to written agreements in form and substance reasonably
satisfactory to the Holder and approved by the Holder (without unreasonable
delay) prior to such Fundamental Transaction and shall, at the option of the
holder of this Warrant, deliver to the Holder in exchange for this Warrant a
security of the Successor Entity evidenced by a written instrument substantially
similar in form and substance to this Warrant which is exercisable for a
corresponding number of shares of capital stock of such Successor Entity (or its
parent entity) equivalent to the shares of Common Stock acquirable and
receivable upon exercise of this Warrant (without regard to any limitations on
the exercise of this Warrant) prior to such Fundamental Transaction, and with an
exercise price which applies the exercise price hereunder to such shares of
capital stock (but taking into account the relative value of the shares of
Common Stock pursuant to such Fundamental Transaction and the value of such
shares of capital stock, such number of shares of capital stock and such
exercise price being for the purpose of protecting the economic value of this
Warrant immediately prior to the consummation of such Fundamental Transaction),
and which is reasonably satisfactory in form and substance to the Holder. Upon
the occurrence of any such Fundamental Transaction, the Successor Entity shall
succeed to, and be substituted for (so that from and after the date of such
Fundamental Transaction, the provisions of this Warrant referring to the
“Company” shall refer instead to the Successor Entity), and may exercise every
right and power of the Company and shall assume all of the obligations of the
Company under this Warrant with the same effect as if such Successor Entity had
been named as the Company herein.

 



 6 

 

 

5. CALCULATIONS. All calculations under this Section G shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section G, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding treasury shares, if any) issued and outstanding.

 

6. CERTIFICATE AS TO ADJUSTMENTS. Upon the occurrence of each adjustment or
readjustment pursuant to this Section G, the Company, at its own expense, shall
promptly compute such adjustment or readjustment in accordance with the terms
hereof and furnish to each Holder a certificate setting forth such adjustment or
readjustment and showing in detail the facts upon which such adjustment or
readjustment is based. The Company shall, upon the written request, at any time,
of any such Holder, furnish or cause to be furnished to such Holder a
certificate setting forth: (a) such adjustments and readjustments; (b) the
Exercise Price at the time in effect; and (c) the number of shares and the
amount, if any of other property that at the time would be received upon the
exercise of the Warrant.

 

7. NOTICE TO ALLOW EXERCISE BY HOLDER. If (A) the Company shall declare a
dividend (or any other distribution in whatever form) on the Common Stock, (B)
the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Company shall authorize the granting to
all holders of the Common Stock rights or warrants to subscribe for or purchase
any shares of capital stock of any class or of any rights, (D) the approval of
any stockholders of the Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property, (E) the Company shall
enter into a Fundamental Transaction, or (F) the Company shall authorize the
voluntary or involuntary dissolution, liquidation or winding up of the affairs
of the Company, then, in each case, the Company shall cause to be mailed to the
Holder at its last address as it shall appear upon the Warrant Register of the
Company, at least 20 calendar days prior to the applicable record or effective
date hereinafter specified, a notice stating (x) the date on which a record is
to be taken for the purpose of such dividend, distribution, redemption, rights,
warrants or actions, or if a record is not to be taken, the date as of which the
holders of the Common Stock of record to be entitled to such dividend,
distributions, redemption, rights or warrants are to be determined or (y) the
date on which such reclassification, consolidation, merger, sale, transfer,
share exchange or Fundamental Transaction is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer, share exchange or Fundamental
Transaction. The Holder shall remain entitled to exercise this Warrant during
the period commencing on the date of such notice to the effective date of the
event triggering such notice.

 



 7 

 

 

SECTION H. FRACTIONAL SHARES. No fractional shares of the Company’s Common Stock
will be issued in connection with any purchase hereunder but in lieu of such
fractional shares the Company shall make a cash refund therefore equal in amount
to the product of the applicable fraction multiplied by the Exercise Price paid
by the Holder for one Warrant Share upon such exercise.

 

SECTION I. SUCCESSORS. All the provisions of this Warrant by or for the benefit
of the Company shall bind and inure to the benefit of its respective successors
and assigns.

 

SECTION J. HEADINGS. The headings of sections of this Warrant have been inserted
for convenience of reference only, are not to be considered a part hereof and
shall in no way modify or restrict any of the terms or provisions hereof.

 

SECTION K. AMENDMENTS. The terms and provisions of this Warrant may not be
modified or amended, or any provisions hereof waived, temporarily or
permanently, except by written consent of the Company and the Holder hereof.

 

SECTION L. NOTICES. Unless otherwise provided in this Warrant, all notices,
requests, consents and other communications hereunder shall be in writing, shall
be sent by U.S. Mail or a nationally recognized overnight express courier
postage prepaid, and shall be deemed given one day after being so sent, or if
delivered by hand shall be deemed given on the date of such delivery to such
party, or if sent to such party (in the case of a Holder) at its address in the
Warrant Register that will be maintained by the Company or its agent in
accordance with Section B hereof or (in the case of the Company) at its
principal place of business, Attention: Chief Financial Officer, or to such
other address as is designated by written notice, similarly given to each other
party hereto. The initial address of Holder which shall be recorded in the
Warrant Register shall be 3816 E. La Palma, Anaheim, CA 92807, Attention: Tim
Rafanello.

 

SECTION M. GOVERNING LAW. This Warrant shall be deemed to be a contract made
under the laws of the State of Delaware and for all purposes shall be construed
in accordance with the laws of said State as applied to contracts made and to be
performed in Delaware between Delaware residents.

 



 8 

 

 

SECTION N. LIMITATION OF LIABILITY. No provision hereof, in the absence of any
affirmative action by Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of Holder, shall
give rise to any liability of Holder for the purchase price of any Common Stock
or as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.

 

SECTION O. REMEDIES. The Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant. The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive and not to assert the defense in any action for specific performance that
a remedy at law would be adequate.

 

SECTION P. SEVERABILITY. Wherever possible, each provision of this Warrant shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

 

[Signature page follows]

 



 9 

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.

 

[ex101_001.jpg] 

 



 1 

 

 

 [ex101_002.jpg]

 

Signature Page to Amendment Number Ten to Loan and Security Agreement

 

  

 

 

APPENDIX A

 

TERM LOAN AMENDMENT AGREEMENT

 

For consideration of the 125,000 5-year warrants granted, PMC Financial Services
Group, LLC agrees to the terms of the Amendment #10 to the Loan and Security
Agreement dated November 9, 2015.

 

[ex101_003.jpg] 

 

  

 

  

NOTICE OF EXERCISE

 

TO: REED’S INC.

 

(1) The undersigned hereby elects to purchase_________________ Warrant Shares of
the Company pursuant to the terms of the attached Warrant, and tenders herewith
payment of the exercise price in full for such Warrant Shares.

 

(2) Payment shall take the form of (check applicable box):

 

[  ] in lawful money of the United States; or

 

[ ] the cancellation of such number of Warrant Shares as is necessary, in
accordance with the formula set forth in Section A, to exercise this Warrant
with respect to the number of Warrant Shares purchased pursuant to this Notice
of Exercise.

 

(3) Please issue a certificate or certificates representing said Warrant Shares
in the name of the undersigned or in such other name as is specified below:



 



 

 

The Warrant Shares shall be delivered to the following DWAC Account Number or by
physical delivery of a certificate to:

 



 

 



 

 



 

 

(4) Accredited Investor. The undersigned is an “accredited investor” as defined
in Regulation D promulgated under the Securities Act of 1933, as amended.

 

[SIGNATURE OF HOLDER]

 



Name of Investing Entity:       Signature of Authorized Signatory of Investing
Entity:       Name of Authorized Signatory:       Title of Authorized Signatory:
      Date:      

 



   

 

 



ASSIGNMENT FORM

 

(To assign the foregoing warrant, execute

this form and supply required information.

Do not use this form to exercise the warrant.)

 

FOR VALUE RECEIVED, [__________ ] all of or [__________ ] shares of the
foregoing Warrant and all rights evidenced thereby are hereby assigned to

 

_____________________________ whose address
is___________________________________________________.

 

_____________________________________________________________________________________________

 

 Dated: ____________, ____

 



  Holder’s Signature: _______________________         Holder’s Address:
_______________________           _______________________

 

Signature Guaranteed: __________________________



 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever.

 

  

 

  [ex101_004.jpg]

 

Signature Page to Amendment Number Ten to Loan and Security Agreement

 



  

 

 